    Case 20-42492          Doc 301      Filed 06/05/21 Entered 06/05/21 16:41:07                 Desc Main
                                         Document     Page 1 of 3


    Marcus A. Helt, Esq. (Texas Bar #24052187)
    Jack Haake, Esq. (Admitted Pro Hac Vice)
    MCDERMOTT WILL & EMERY LLP
    2501 North Harwood Street, Suite 1900
    Dallas, Texas 75201
    Tel:     (214) 210-2821 / Fax: (972) 528-5765
    Email: mhelt@mwe.com
    Email: jhaake@mwe.com

    PROPOSED COUNSEL FOR THE DEBTORS
    AND DEBTORS-IN-POSSESSION

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

      In re:                                               §    Chapter 11
                                                           §
      SPHERATURE INVESTMENTS LLC,                          §    Case No.: 20-42492
      et al.                                               §
                                                           §
                       Debtors.1                           §    Jointly Administered

                                           NOTICE OF HEARING

           PLEASE TAKE NOTICE that the Honorable Brenda T. Rhoades, Chief Bankruptcy

Judge for the United States Bankruptcy Court for the Eastern District of Texas (the “Court”), has

set the Debtors’ Motion for Entry of an Order (A) Approving Binding Term Sheet, (B) Approving

Expense Reimbursement and Breakup Fee to the Plan Sponsor and (C) Granting Certain Related

Relief (the “Motion”) [Docket No. 289] for hearing on June 22, 2021 at 2:30 PM (CT). Parties

are instructed to dial 1-888-675-2535, use Access No. 4225607, and Security No. 3620, as well

as directed to review the instructions contained in the link for all telephonic hearings before Judge

Rhoades: http://www.txeb.uscourts.gov/content/judgerhoades. The information can be found by




1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
LLC EIN#2220.

                                                                                                   PAGE 1
DM_US 180371289-1.114823.0011
 Case 20-42492             Doc 301       Filed 06/05/21 Entered 06/05/21 16:41:07          Desc Main
                                          Document     Page 2 of 3



accessing the Court’s webpage at www.txeb.uscourts.gov and choosing “Judge’s Info”, then

choosing “Judge Rhoades”, and then choosing “Telephonic Hearing” Tab.

         PLEASE TAKE NOTICE that your rights may be affected by the relief sought in the

Motion. You should read the Motion carefully and discuss it with your attorney, if you have one

in this bankruptcy case. If you oppose the relief sought by the Motion, you must file a written

objection, explaining the factual and/or legal basis for opposing the relief. Any objection to the

Motion must be filed on or before June 18, 2021 at 5:00 pm (CT).

         PLEASE TAKE FURTHER NOTICE that the all of the pleadings filed in these Cases

and     supporting        papers   are     available   on   the   Bankruptcy     Court’s   website   at

https://ecf.txeb.uscourts.gov/ and on the Debtors’ proposed Claims and Noticing Agent’s website

at https://cases.stretto.com/Spherature. You can also request any pleading you need from the

Debtors’ proposed counsel at: McDermott Will & Emery LLP, c/o Jack Haake, Esq., 2501 North

Harwood Street, Suite 1900, Dallas, Texas 75201 (jhaake@mwe.com).



                                                       Respectfully Submitted,

Dated: June 5 , 2021                                   /s/ Jack G. Haake
                                                       Marcus A. Helt, Esq. (Texas Bar #24052187)
                                                       Jack G. Haake, Esq. (Admitted Pro Hac Vice)
                                                       MCDERMOTT WILL & EMERY LLP
                                                       2501 North Harwood Street, Suite 1900
                                                       Dallas, Texas 75201
                                                       Tel: (214) 210-2821
                                                       Fax: (972) 528-5765
                                                       Email: mhelt@mwe.com
                                                       Email: jhaake@mwe.com

                                                       PROPOSED COUNSEL FOR THE DEBTORS
                                                       AND DEBTORS-IN-POSSESSION




                                                                                               PAGE 2
DM_US 180371289-1.114823.0011
 Case 20-42492             Doc 301   Filed 06/05/21 Entered 06/05/21 16:41:07      Desc Main
                                      Document     Page 3 of 3



                                     CERTIFICATE OF SERVICE

       I hereby certify that, on June 5, 2021, a true and correct copy of the foregoing document
was served electronically on all parties in interest to these Cases by the Court’s PACER system.

                                                    /s/ Jack G. Haake
                                                    Jack G. Haake




                                                                                        PAGE 3
DM_US 180371289-1.114823.0011
